
	

113 HR 5138 IH: Our Communities, Our Choices Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5138
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Olson (for himself, Mr. Sam Johnson of Texas, Mr. Poe of Texas, Mr. Williams, Mr. Burgess, Mrs. Miller of Michigan, Mr. Cotton, Mrs. Black, Mr. Walberg, and Mr. Marchant) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 require consultation with State and local elected officials and a public
			 hearing before awarding grants or contracts for housing facilities for
			 unaccompanied alien children.
	
	
		1.Short titleThis Act may be cited as the Our Communities, Our Choices Act of 2014.
		2.Requiring consultation with State and local elected officials and a public hearing before awarding
			 grants or contracts for housing facilities for unaccompanied alien
			 childrenSection 235(i) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(i)) is amended by adding at the end the following:
			Before awarding any grant or contract under this subsection that provide for housing of
			 unaccompanied alien children in a facility that is not on property of the
			 Federal Government, the Secretary shall—(1)consult with State and local elected officials regarding the location of the facility as well as
			 the duration of the award and the safety, security, and funding of the
			 facility; and
				(2)conduct a public hearing, no earlier than 90 days after the announcement of a potential location
			 for such facility, for which—
					(A)advance public notice has been provided, in mediums available for general circulation in the
			 proposed jurisdiction, at least 10 days before the date of the hearing;
			 and
					(B)a representative of the Department of Health and Human Services is in attendance in an official
			 capacity for the purpose of receiving public comments..
		
